DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 5/16/2022.
	Claims 9-11 have been canceled by applicant.
	Claim 12-19 have been withdrawn
Claims 1-8 and 20-22 are pending.

Election/Restrictions
3.	Applicant's election with traverse of Group I in the reply filed on 5/16/2022 is acknowledged.  The traversal is on the ground(s) that examining the whole invention will be a burden to the examiner, that a search in one class will contain the distinct inventions.  This is not found persuasive because:
a. the inventions have acquired a separate status in the art in view of their different classification (see Classification set forth above);
b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c. the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d. the prior art applicable to one invention would not likely be applicable to another invention; and
e. the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-8 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2019/0201104) hereinafter (“Shelton”).
With regard to claim 1, Shelton discloses a surgical instrument (112), comprising: a sensor (472, 474) configured to obtain a sensor signal according to a physiological parameter of a tissue (provide real-time feedback to the processor 462.Par 0193); and a processor (502) configured to: determine, based on an instrument operation mode, whether to obtain a sensed parameter associated with the sensor signal from the sensor; determine, based on the instrument operation mode, whether to receive an instrument usage instruction; and communicate with a surgical hub (as seen in figs.8-11) based on at least one of the determinations (The surgical hub comprises a processor and a memory coupled to the processor. The memory stores instructions that, when executed by the processor, cause the surgical hub to receive perioperative data from the data source. The perioperative data includes data detected by the data source during the course of a surgical procedure. The instructions executed by the processor also determine contextual information regarding the surgical procedure according to the perioperative data, determine control adjustments for the modular device according to the contextual information, and control the modular device according to the control adjustments Par 0004). However, Shelton is not specific about the claimed functions of the sensor and processor and operation mode, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Shelton with the claimed function so that various surgical devices and systems are utilized in performance of a surgical procedure, and further, Shelton disclosure points to such function (Par 0004).
With regard to claim 2, Shelton discloses the surgical instrument (112), wherein the processor is further configured to: based on a determination that the instrument operation mode supports obtaining the sensed parameter, obtain and send the sensed parameter to the surgical hub (Par 0004).  
With regard to claim 3, Shelton discloses the surgical instrument (112), further comprising: a receiver, wherein the processor is further configured to: based on a determination that the instrument operation mode supports receiving the instrument usage instruction, receive the instrument usage instruction from the surgical hub via the receiver; and send the instrument usage instruction to a display (The surgical hub 5104 can receive this data from the paired modular devices 5102 and other data sources 5126 and continually derive inferences (i.e., contextual information) about the ongoing procedure as new data is received, such as which step of the procedure is being performed at any given time. The situational awareness system of the surgical hub 5104 is able to, for example, record data pertaining to the procedure for generating reports (e.g., see FIGS. 31-42), verify the steps being taken by the medical personnel, provide data or prompts (e.g., via a display screen) that may be pertinent for the particular procedural step, adjust modular devices 5102 based on the context (e.g., activate monitors, adjust the FOV of the medical imaging device, or change the energy level of an ultrasonic surgical instrument or RF electrosurgical instrument), and take any other such action described above Par 0355).  
With regard to claim 4, Shelton discloses the surgical instrument (112), further comprising: a transmitter (RF signal Par 0276); and Page 2 of 8DOCKET NO.: END9287USNP5PATENTApplication No.: 17/062,511Office Action Dated: March 16, 2022an end effector (the surgical tool includes a shaft having an end effector at a distal end Par 0151) for removably storing a surgical staple cartridge (718), wherein the processor is further configured to: receive cartridge information from the end effector. determine, based on the instrument operation mode, whether to combine the cartridge information with an instrument usage parameter, wherein the instrument usage parameter comprises at least one of: a time from clamp to fire, or a characterization of a user-controlled firing; and based on a determination to combine, send the instrument usage parameter with the cartridge information to the surgical hub (Pars 0231 and 0232) via the transmitter (RF).  
With regard to claim 5, Shelton discloses the surgical instrument (112), wherein the processor (502) is further configured to determine the instrument operation mode based on an instrument operation control parameter, wherein the instrument operation control parameter comprises at least one of: a system capacity parameter, a system condition parameter, a system authorization parameter, a tiered communication mode indication received from the hub, or a tiered communication mode indication received from a remote server(see at least disclosure in Pars 0004 and 0006).  
With regard to claim 6, Shelton discloses the surgical instrument (112), further comprising: an end effector (702) for removably storing a surgical staple cartridge (718), wherein the processor is further configured to: obtain staple cartridge information and instrument status information from the end effector; and send the cartridge information and the instrument status information to the surgical hub (Pars 0123 and 0212).  
With regard to claim 7, Shelton discloses the surgical instrument (112), wherein the processor (502) is further configured to: determine, based on the instrument operation mode, whether to receive recommended instrument usage information generated based on aggregated historical instrument usage data, wherein the instrument usage information comprises a stapler cartridge selection (Par 0212).  
With regard to claim 8, Shelton discloses the surgical instrument (112), wherein the processor (502) is further configured to: determine, based on the instrument operation mode, whether to receive a stapler cartridge selection recommendation generated based on aggregated cartridge usage data associated with a procedural step (0004).    
With regard to claim 20, Shelton discloses a computer-readable medium (Par 0006) comprising instructions which, when executed by a processor (502), perform: obtaining a sensor (472, 474) signal according to a physiological parameter of a tissue; determining, based on an instrument operation mode, whether to obtain a sensed parameter associated with the sensor signal; determining, based on the instrument operation mode, whether to receive an instrument usage instruction; and communicating with a surgical hub based on the determination(The surgical hub comprises a processor and a memory coupled to the processor. The memory stores instructions that, when executed by the processor, cause the surgical hub to receive perioperative data from the data source. The perioperative data includes data detected by the data source during the course of a surgical procedure. The instructions executed by the processor also determine contextual information regarding the surgical procedure according to the perioperative data, determine control adjustments for the modular device according to the contextual information, and control the modular device according to the control adjustments Par 0004). 
However, Shelton is not specific about the claimed functions of the sensor and processor and operation mode, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Shelton with the claimed function so that various surgical devices and systems are utilized in performance of a surgical procedure, and further, Shelton disclosure points to such function (Par 0004).
With regard to claim 21,  Shelton discloses a computer-readable medium (Par 0006), further comprising instructions which, when executed by the processor, perform: based on a determination that the instrument operation mode supports obtaining the sensed parameter, obtaining and sending the sensed parameter to the surgical hub (Par 0004).  
With regard to claim 22,  Shelton discloses a computer-readable medium (Par 0006), further comprising instructions which, when executed by the processor, perform: based on a determination that the instrument operation mode supports receiving the instrument usage instruction, receiving the instrument usage instruction from the surgical hub via a receiver; and sending the instrument usage instruction to a display (The surgical hub 5104 can receive this data from the paired modular devices 5102 and other data sources 5126 and continually derive inferences (i.e., contextual information) about the ongoing procedure as new data is received, such as which step of the procedure is being performed at any given time. The situational awareness system of the surgical hub 5104 is able to, for example, record data pertaining to the procedure for generating reports (e.g., see FIGS. 31-42), verify the steps being taken by the medical personnel, provide data or prompts (e.g., via a display screen) that may be pertinent for the particular procedural step, adjust modular devices 5102 based on the context (e.g., activate monitors, adjust the FOV of the medical imaging device, or change the energy level of an ultrasonic surgical instrument or RF electrosurgical instrument), and take any other such action described above Par 0355).  

Conclusion
6.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
6/3/2022